             Case 1:20-mc-91397-DJC Document 1 Filed 08/18/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                v.                             )       M.B.D. Case No. 20-mc-91397
                                               )
TEVIN ABERCROMBIE,                             )
                                               )
        Defendant                              )

               MOTION FOR ENDS-OF-JUSTICE CONTINUANCE OF TIME
                FOR FILING AN INDICTMENT OR INFORMATION, AND
                EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through Assistant United States Attorney John

Dawley, with the agreement of counsel for Defendant Tevin Abercrombie, respectfully moves this

Court to grant a continuance of the time within which an indictment or information must be filed,

and exclude the time period from July 28, 2020, through and including October 29, 2020, from the

speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections

5(b)(7)(B) and 5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States

District Court for the District of Massachusetts (effective December 2008), on the ground that the

ends of justice served by granting the requested continuance and excluding these periods outweigh

the best interests of the public and the defendant in a speedy trial. The parties further ask this Court

to issue the attached proposed Order of Continuance and Excludable Delay. In support of this

request, the parties state as follows:

        1.      Defendant was charged by a complaint; the case was initiated against Defendant by

a criminal complaint in United States v. Tevin Abercrombie, Case No. 20-mj-01247-DLC. The

government has recently provided initial discovery regarding the case (which is primarily materials

related to the motor vehicle stop), to counsel for Defendant.
            Case 1:20-mc-91397-DJC Document 1 Filed 08/18/20 Page 2 of 2



       2.      The requested exclusion of time will permit defense counsel to adequately confer with

Defendant. This discovery will allow Defendant to prepare for trial, as well as to review a potential

resolution of the case. Such a pre-indictment resolution may benefit Defendant. The parties agree

that, if the requested time is excluded, the government has until October 29, 2020 to return an

indictment in this case. A proposed order is attached.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                 By: /s/ John T. Dawley, Jr.
                                                     John T. Dawley, Jr.
                                                     Assistant U.S. Attorney




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                              By:     /s/ John T. Dawley, Jr.
                                                      John T. Dawley, Jr.
                                                      Assistant U.S. Attorney
Date: August 18, 2020




                                                 2
